Per Curiam.
As to each and all issues, there was ample evidence to support the jury’s verdict. Assignments of error pertinent to the agency, negligence and contributory negligence issues are untenable. With reference to assignments of error pertinent to the issue as to damages: It may be conceded certain of the court’s rulings relating to the admissibility of evidence are not free from error. However, after full consideration, we have concluded such errors did not substantially prejudice defendants and do not constitute sufficient ground for a new trial either of the entire case or of the issue relating to damages. In these circumstances, the verdict and judgment will not be disturbed.
No error.